MERRILL, Circuit Judge,
(concurring) :
I concur in Judge Duniway’s result but disagree with his reasons for affirming the District Court with respect to the effect of the settlement of the car-damage case. He attributes to the District Court a denial of leave to assert the defense of res judicata by supplemental pleading and finds no abuse of discretion in such denial, since to permit the raising of the defense would work an injustice.
However, the injustice would in no respect have been related to matters of timeliness or procedure over which the court may properly exercise discretionary control. The result would have been as unjust had the relevant facts been brought to court’s attention by the original complaint or in the answer in the personal injury action. I do not believe the District Court has discretionary power to refuse to permit facts constituting a valid legal defense to be asserted because it dislikes those facts, and thus to decide a case on less than the whole tendered truth.
If an unjust result is to follow from the assertion of this defense it is only because Arizona law requires it. Judge Duniway apparently believes that although this particular problem has not been dealt with by Arizona, that state would regard its rules of res judicata as inflexible to just accommodation. I do not agree. As Judge Duniway notes, the Arizona Supreme Court has gone out of its way to avoid applying the doctrine “so rigidly as to defeat the ends of justice.” In my view it would hold that where judgment is founded not on a court resolution of disputed issues but on agreement, a different court examining those issues is not precluded by technical rules from piercing the formal shield of judgment, where justice demands, to ascertain the nature of the agreement with reference to the issues in question and the intent of the parties as to whether an estoppel by judgment upon those issues should result.
I would affirm the District Court upon its implicit finding that the parties to the car-damage suit did not intend the settlement of that suit to establish absence of liability or to bar recovery for personal injuries.